Exhibit 10.40






Mr. Michael McGowan
701 South Olive Avenue
Unit #1710
West Palm Beach, FL 33401


Re: Terms and Conditions of Early Retirement


Dear Mike:
This letter (the “Agreement”) is intended to modify and to restate the terms and
conditions of your employment for the period from December 30, 2016 (the
“Effective Date”) to January 6, 2017 (the “Retirement Date”), and your severance
with Oxford Global Resources, LLC (the “Company”) and On Assignment, Inc.
(“OAI”). In this Agreement, you will hereinafter be referred to as “you” or
“Executive.” This Agreement also is intended to supersede and to replace all
prior agreements and understandings between you and the Company, including your
Amended and Restated Employment Agreement, dated as of December 30, 2008, as
amended, except as expressly set forth below.
The terms of this Agreement are as follows:
1.
For the period from the Effective Date to the Retirement Date:



a.
Titles, Duties and Responsibilities: You will no longer retain the title of
President of the Company or Chief Operating Officer of OAI, or officer or
director of any of the Company’s subsidiaries or affiliates, and you shall no
longer have the duties associated with these positions, however, you shall be
available to provide transition services as requested by Peter Dameris or
Theodore Hanson, and shall be available for consultation or support on
transition issues thereafter from time to time on a de minimus basis.



b.
Compensation and Benefits:



i.
Base Salary and Bonus: You shall continue to be paid a base salary of $630,630
on an annualized basis, less all required deductions and withholdings (the “Base
Salary”) through the Retirement Date. Payment of the Base Salary shall be made
in accordance with the Company’s normal and customary pay practices and pay
periods. To the extent that you have met the performance targets for your 2016
bonus, your bonus will be paid out in the ordinary course of business when
certified and approved by the Compensation Committee of the Board of Directors
of OAI (the “Committee”) in February 2017, notwithstanding the fact that you are
no longer employed by the Company.



ii.
Health, Welfare and Other Benefit Plans: You shall continue to receive health
and life insurance coverage, and shall participate in other benefits, such as
holidays and vacations, at your current level of benefits.



iii.
Equity Grants: The equity grants previously received by you shall continue to
vest in accordance with the terms and conditions of the grant documentation. You
shall not receive any further equity grants.



iv.
Other: Executive shall be paid for any Company expenses submitted on a timely
basis.







--------------------------------------------------------------------------------






2.
Upon Retirement: Effective as of the Retirement Date, Executive’s employment
with the Company shall terminate and Executive shall cease to be an employee of
the Company. Subject to the Executive’s execution and delivery to the Company of
a full general release of all claims, causes and actions, a form of which is
attached hereto as Exhibit A (the “General Release”), on or after the Retirement
Date and the seven-day revocation period thereafter, and unless otherwise
required by law, Executive shall receive the payments and benefits set forth in
(a) through (c) below:



a.
Severance Pay: Executive shall be paid the equivalent of 12-months’ Base Salary
during the period commencing on the Retirement Date, less any applicable
required deduction or withholding, paid out in equal installments on regular
Company pay dates;



b.
COBRA: the portion of the cost of periodic Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) premiums subsidized by the
Company for Executive immediately prior to the Retirement Date during the
12-month period commencing on the Retirement Date, subject to Executive’s proper
election to continue healthcare coverage, with payments commencing on the first
regular pay date following the completion of the revocation period after the
effective date of the General Release; and



c.
Acceleration of Vesting of RSUs: promptly after the Retirement Date, the vesting
of certain restricted stock units (“RSUs”) set forth in Exhibit B that were
granted but unvested as of the Retirement Date, shall be accelerated and shares
shall be released to the Executive.



3.
Restrictive Covenants:



a.
Non-Competition, Non-Solicitation and No-Hire: For purposes of the
non-competition, non-solicitation and no-hire restrictive covenants set forth in
Section 4 of Executive’s Confidentiality, Non-Solicitation and Non-Competition
Agreement, executed on January 3, 2007 (the “Confidentiality Agreement”), the
definition of “Restricted Period” shall be deleted and replaced with:

“6.e. “Restricted Period” means the period beginning on the Retirement Date and
continuing through the later of: (i) the second anniversary of the Retirement
Date or (ii) one year from the termination of Executive’s role as a Board
Advisor with OAI.”
b.
Non-Disparagement: Executive agrees not to disparage the Company, OAI, or any of
their respective subsidiaries or affiliates, and/or any officers, directors,
employees, stockholders and/or agents of the Company, OA or any of their
respective subsidiaries or affiliates in any manner intended or reasonably
likely to be harmful to them or their business, business reputation or personal
reputation; provided that the foregoing shall not prevent Executive from
responding accurately and fully to any question, inquiry or request for
information when required by legal process.



c.
Cooperation in Good Faith: Executive agrees to use good faith efforts to
cooperate in the provision of services set forth in Section 1(a) of this
Agreement, and the Executive agrees to perform any further acts or execute and
deliver any documents that may be reasonably necessary to carry out the
provisions of this Agreement, including the undertaking and preparing for legal
and other proceedings relating to the affairs of the Company and its
subsidiaries. Executive shall be reimbursed for his reasonable expenses incurred
in connection with any such cooperation and/or



2



--------------------------------------------------------------------------------




assistance, and shall receive from the Company reasonable per diem compensation
in connection with assistance provided related to any legal and other
proceedings.


4.
Other Terms and Conditions:



a.
Nothing in this Agreement is intended to affect Executive’s rights under COBRA.



b.
All rights of Executive under prior offer letters, employment agreements or
other correspondence related to employment and compensation, are hereby
superseded and extinguished as of the date of this Agreement. For the avoidance
of doubt, the Confidentiality Agreement is not superseded or extinguished and
will remain in full force and effect after the execution of this Agreement,
except as expressly set forth herein.



c.
All rights of Executive under any change in control agreement or plan,
Executive’s prior employment agreement or under any severance plan or
correspondence regarding severance, are hereby superseded, extinguished and
replaced by this Agreement as of the date of this Agreement.



d.
Except as provided for above, Executive shall be entitled to no other and
further compensation, remuneration or benefits in connection with his employment
with the Company. Payments hereunder shall be made in equal installments on
regular Company pay dates, commencing with the first pay date following the
completion of the revocation period after the effective date of the General
Release.



5.
General Provisions:



a.
Executive acknowledges and agrees that his employment with the Company shall
terminate at or before the Retirement Date, as provided for above.



b.
Executive acknowledges and agrees that, by entering into this Agreement, he will
be required to execute a General Release, in form as set forth in Exhibit A
hereto, as of the date of his termination, in consideration for the promises
made by the Company in this Agreement. As part of this General Release,
Executive will waive and relinquish all rights and benefits under Section 1542
of the Civil Code of the State of California. The General Release shall exclude
any claims for workplace injuries covered by any applicable Workers’
Compensation law, and any claims for unemployment compensation, and shall not
preclude Executive’s right to enforce the terms of this Agreement or his right
to initiate, participate in, or assist with any lawful government investigation.



c.
Executive acknowledges and agrees that he has been, and will be, employed in a
position that is exempt from overtime under federal and state law, and that he
has been paid all wages and benefits to which he may have been entitled up to
the date of his signature below.



d.
Each provision of this Agreement shall be interpreted to the fullest extent
possible in such a manner as to be effective and valid under applicable law. If
any provision is held to be invalid, unlawful or unenforceable, such finding
shall not affect any other provision, and this Agreement shall be reformed,
construed and enforced as if such improper provision had never been contained
herein.





3



--------------------------------------------------------------------------------




e.
As of the Effective Date, this Agreement constitutes the complete understanding
between Executive and the Company, and it preempts and supersedes any prior
agreements, understandings or representations, whether written or oral,
regarding Executive’s employment with the Company, except as expressly provided
for herein above. This Agreement may not be modified except by a subsequent
written agreement signed by both parties.



f.
Both parties represent and warrant that they have the authority to enter into
this Agreement.



g.
All questions concerning the construction, validity and interpretation of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provisions that would cause the
law of another jurisdiction to apply.



h.
This Agreement is intended to comply with, or otherwise be exempt from, Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and any
regulations and Treasury guidance promulgated thereunder (“Section 409A”), and
shall be construed and administered in accordance therewith.



i.
For purposes of Section 409A, the right to a series of installment payments
shall be treated as a right to a series of separate payments and any payments
under this Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service or as a short-term deferral
shall be excluded from Section 409A to the maximum extent possible.



j.
If a payment obligation under this Agreement arises on account of the
Executive’s separation from service while the Executive is a “specified
employee” (as defined under Section 409A and determined in good faith by the
Company), any payment of “deferred compensation” (as defined under Treasury
Regulation Section 1.409A-1(b)(1), after giving effect to the exemptions in
Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) that is scheduled
to be paid within six months after such separation from service shall accrue
without interest and be paid within 15 days after the end of the six-month
period beginning on the date of such separation of service or, if earlier,
within 15 days after the appointment of the personal representative or executor
of the Executive’s estate following his death, only to the extent necessary to
comply with Section 409A.



4



--------------------------------------------------------------------------------






Please carefully review the terms of this Agreement, and if they are acceptable,
please sign and return an executed copy of the Agreement to me.
Very truly yours,


AGREED AND ACCEPTED:            Oxford Global Resources, LLC
                
            
/s/Michael J. McGowan     By: /s/Peter T. Dameris
Michael J. McGowan                    Peter T. Dameris
Chief Executive Officer of
On Assignment, Inc., sole member of Oxford
Global Resources, LLC


                            
Date: December 30, 2016         Date: December 30, 2016


    












5

